                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF GEORGIA
                                 MACON DIVISION


DAVID A. BROWN,

         Plaintiff,
                                                              CIVIL ACTION NO.
v.
                                                             5:21-cv-00074-TES-CHW
Warden KARL FORT, et al.,

         Defendants.


                ORDER ADOPTING REPORT AND RECOMMENDATION



         Before the Court is the United States Magistrate Judge’s Report and

 Recommendation [Doc. 9] to dismiss without prejudice Plaintiff’s claim for relief against

 Warden Fort and deny Plaintiff’s Motion to Set Aside Heath [Doc. 3]. See [Doc. 9, pp. 6–

 8]. The Court conducts a de novo review of those portions of the Report and

 Recommendation to which objections are made. 28 U.S.C. § 636(b)(1)(C). Here, Plaintiff

 filed objections relating to the recommended dismissal of his deliberate indifference to a

 serious medical need claim against Warden Fort and the denial of his motion for

 appointment of counsel. [Doc. 14]; see also [Doc. 15] 1. However, neither objection




 1Although Plaintiff filed this document as his “Written and Sworn Affidavit”, the Court will liberally
 construe it as an objection to the United States Magistrate Judge’s Report and Recommendation. See [Doc.
 15].
presents a legitimate reason for this Court to disturb the findings of the magistrate

judge.

         First, Plaintiff objects to the dismissal of his claim against Warden Fort by

alleging facts in support of a deliberate indifference to a serious medical need claim that

he failed to include in his Complaint [Doc. 1]. See [Doc. 14]; [Doc. 15]. If Plaintiff sought

to supplement his original claims with these factual allegations, then he ought to have

pursued the appropriate remedial action via a motion for leave to amend pursuant to

Federal Rule of Civil Procedure 15. As it stands, this apparent attempt at amendment is

not relevant to the magistrate judge’s determination that Plaintiff, in his Complaint,

failed to state a viable claim against Warden Fort.

         Second, Plaintiff objects to the magistrate judge’s denial of the appointment of

counsel, arguing that “[he] has no lawyer experience” and “cannot represent [himself].”

[Doc. 14]. In his Report and Recommendation, the magistrate judge considered and

rejected this very same argument by Plaintiff, specifically noting that appointment of

counsel in a civil case is justified only by exceptional circumstances. [Doc. 9, p. 9]. Upon

review, the Court similarly finds that Plaintiff failed to articulate an exceptional

circumstance warranting the appointment of counsel at this stage of the proceedings.

         Accordingly, the Court ADOPTS the United States Magistrate Judge’s Report

and Recommendation [Doc. 9] and MAKES IT THE ORDER OF THE COURT. The




                                               2
Court DISMISSES without prejudice Plaintiff’s claim for relief against Warden Fort

and DENIES Plaintiff’s Motion to Set Aside Health [Doc. 3]. 2

        SO ORDERED, this 22nd day of June, 2021.

                                                S/ Tilman E. Self, III
                                                TILMAN E. SELF, III, JUDGE
                                                UNITED STATES DISTRICT COURT




2The Court notes that Plaintiff failed to file any objections relating to the recommended denial of his
Motion to Set Aside Health [Doc. 3]. Therefore, the Court reviewed the magistrate judge’s findings on this
matter for clear error. 28 U.S.C. § 636(b)(1)(A). After careful review, the Court finds no clear error and
ADOPTS the Recommendation [Doc. 9].


                                                    3
